           Case 1:18-cv-00001-AJ Document 16 Filed 04/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Susan Hanson,
Plaintiff

v.                                                           18-CV-0001-SM

Wentworth-Douglass Hospital,
Defendant



                                  STIPULATION OF DISMISSAL

       Plaintiff Susan Hanson and Defendant Wentworth-Douglass Hospital, by their

undersigned counsel, stipulate that this action is hereby dismissed with prejudice and without

right to appeal. Each party shall bear its own costs and attorneys’ fees, other than as otherwise

stipulated between the Parties.



                                              Respectfully submitted,
                                              SUSAN HANSON, Plaintiff
                                              By her attorneys,


Dated: April 18, 2019                 By:            /s/ LESLIE H. JOHNSON
                                              Leslie H. Johnson, Esquire - #5545
                                              LAW OFFICE OF LESLIE H. JOHNSON, PLLC
                                              PO Box 265
                                              Center Sandwich, NH 03227-0265
                                              (603) 284-6600
                                              leslie@lesliejohnsonlaw.com

                                              AND

Dated: April 18, 2019                 By:            /s/ JOHN G. VANACORE
                                              John G. Vanacore, Esquire - #2611
                                              VANACORE LAW OFFICE, LLC
                                              19 Washington St
                                              Concord, NH 03301
                                              (603) 228-1180
                                              john@vanacorelaw.com
          Case 1:18-cv-00001-AJ Document 16 Filed 04/18/19 Page 2 of 2



                                             Wentworth-Douglass Hospital, Defendant
                                             By its attorneys,


Dated: April 18, 2019                By:            /s/ MARTHA VAN OOT
                                             Martha Van Oot, Esquire – #963
                                             JACKSON LEWIS, PC
                                             100 International Dr, Suite 363
                                             Portsmouth, NH 03801
                                             (603) 559-2735
                                             Martha.vanoot@jacksonlewis.com


                                CERTIFICATE OF SERVICE

       I hereby certify that I have caused a copy of the above to be electronically served through
ECF this date to those on the ECF service list.


                                                    /s/ LESLIE H. JOHNSON
                                             Leslie H. Johnson, Esquire




                                                2
